Motions Denied; Appeal Dismissed and Memorandum Opinion filed July 9,
2015 .




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00197-CV
                                   ____________

                        DAVID E. JOHNSON, Appellant

                                        V.

               NATIONAL INDEMNITY COMPANY, Appellee


                    On Appeal from the 344th District Court
                          Chambers County, Texas
                       Trial Court Cause No. CV28790

                   MEMORANDUM OPINION

      This appeal is from a judgment signed March 2, 2015. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On May 19, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered DISMISSED.

      Appellant’s motion to dismiss and motion to withdraw his motion to dismiss
are DENIED AS MOOT.



                               PER CURIAM



Panel consists of Justices Boyce, McCally, and Donovan




                                        2